DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 09/10/2021.
Claim 1 was amended. Claims 13-14 have been newly added and no claims have been newly canceled.

Claims 1, 2, 4-6, 8-11 and 13-14 are currently pending.

Claims 5, 6, and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.

Claims 1, 2, 4 and 13-14 have been examined on their merits.




Claim Interpretation
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to 
The phrase “which can be cultured in a serum-free and feeder-free environment” as recited in claim 2 is interpreted as an optional limitation due to the use of the phrase “can be”.
Applicant has amended claim 1 to now require that the artificial hepatocyte is forming a mesh structure and wherein the hepatocyte is adhered to a scaffold or a culture vessel and wherein the mesh structure formed of the artificial hepatocyte comprises string portions and voids, the string portions having a width of at least one cell of the hepatocyte, the voids having a diameter of 100 to 2000 µm. However, since the preamble of the claim still recites an artificial hepatocyte, it is now unclear if the claim is still drawn to just an artificial hepatocyte or a composition comprising a hepatocyte, mesh structure and scaffold/culture vessel. It is also unclear if the mesh structure and the scaffold details recited in new claims 13-14 are referring to how the hepatocyte is produced or if they are now part of the claim composition.
For examination purposes the claim is interpreted as drawn to just the hepatocyte and all additional limitations are drawn to how the hepatocyte is made and used.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 1 to now require that the artificial hepatocyte is forming a mesh structure and wherein the hepatocyte is adhered to a scaffold or a culture vessel and wherein the mesh structure formed of the artificial hepatocyte comprises string portions and voids, the string portions having a width of at least one cell of the hepatocyte, the voids having a diameter of 100 to 2000 µm. However, since the preamble of the claim still recites an artificial hepatocyte, it is now unclear if the claim is still drawn to just an artificial hepatocyte or a composition comprising a hepatocyte, mesh structure and scaffold/culture vessel. It is also unclear if the mesh structure and the scaffold details recited in new claims 13-14 are referring to how the hepatocyte is produced or if they are now part of the claim composition.
For examination purposes the claim is interpreted as drawn to just the hepatocyte and all additional limitations are drawn to how the hepatocyte is made and used.

Appropriate correction is required.




Claim Rejections - 35 USC §101
   35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In view of the Subject Matter Eligibility Guidance dated 16 December 2014 and the Nature-Based Products Examples (available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf and http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf, respectively), claims 1, 2, 4, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Guidance

               A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly different than the judicial exception(s)?

Claim Interpretation
Applicant’s invention is interpreted as a hepatocyte with the properties of an ammonia-metabolizing function of 100 µg/dl/24h or higher and the ability to constitute a mesh structure with string portions having a width of at least one hepatocyte and voids having diameters of 100 to 2000 µm and ability to adhere to a scaffold or vessel.

Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance
1) Statutory Subject Matter

      					
 Claims 1, 2, 4, 13 and 14 are directed to a hepatocyte with the properties of an ammonia-metabolizing function of 100 µg/dl/24h or higher and the ability to constitute a mesh structure with strings and voids and ability to adhere to a scaffold or vessel, which 

2A) Judicial Exception
Claims 1, 2, 4, 13 and 14 recite a judicial exception because hepatocytes are naturally occurring, i.e., cells are a natural phenomenon.

A change in phenotype of cells which arises from conventional isolation and culture techniques does not necessarily result in markedly different characteristics from cells occurring in nature. Isolation and culture necessarily alters the cells to some degree; after all, the cells are removed from their natural environment. This alteration of the cells frequently results in phenotypic changes of the cells (See for example Chapters 2 and 16 of Freshney, R. Ian, Culture of Animal Cells: A Manual of Basic Technique and Specialized Applications, 6th ed. Hoboken, NJ, John Wiley & Sons, Inc., 2011. Chp 2 & 16, pp. 11 -23, 269-278. QH585.2.F74 2010. “The phenotype of cells cultured and propagated as a cell line is often different from that of the predominating cell type in the originating tissue. This is due to several factors that regulate the geometry, growth, and function in vivo, but that are absent from the in vitro microenvironment.”). This process of isolation and culture to establish in vitro cell lines is routine in the art and the results thereof are well-understood.

Under certain circumstances, purification and/or isolation may result in changes significant enough to qualify as markedly different (See Section 1 .A.3 of the Subject 

In the present case, applicant has not presented any evidence that the claimed product by process limitations confer characteristics significantly different than the naturally occurring cells isolated from the same tissue. Applicant’s disclosure states that “it was found that the iPS-HEP cells have ammonia–metabolizing function comparable to the metabolizing ability of the primarily culture hepatocytes (160 to 200 µg/dl/24h) depending on the culture conditions” (page 36 para 92). Clear evidence that the claimed product by process limitations produce a population of isolated cells different from cells isolated utilizing a different methodology may be sufficient to show a marked difference. However, in the absence of evidence to the contrary, the process of isolation and subsequent culture claimed by applicants does not result in markedly different characteristics from the naturally occurring, isolated cells. Consequently, claims 1, 2 and 4 recite a judicial exception because umbilical cord cells and differentiated cells are both naturally occurring, i.e., cells are a natural phenomenon.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims only contain limitations directed to a population of cells, nothing else appears in the claims. Thus, there is no apparent difference between applicant's claimed isolated cells and naturally occurring cells.
Summary
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. §101.
Amending the claims such they are drawn to a composition comprising a hepatocyte and mesh structure adhered to a scaffold would appear to overcome the 101 rejection.





Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim(s) 1, 2, 4, 13 and 14 are rejected under 35 U.S.C. 102(a1) and 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al (US 2009/221068-from IDS filed 12/02/2019).
Regarding claims 1-2, 4 and 13-14, Kobayashi describe a hepatocyte having an increased ammonia-metabolizing function that is improved by about 20-30 fold as compared to flat culture and by about 1.5 to 2.5 fold compared with Matrigel and can form a spheroid that has physiological functions similar to those of living tissue (page 6 para 76-77, Figures 4(a) and 6). The hepatocytes appear to have a mesh structure under certain magnifications and is adhered to a culture vessel (see Fig. 2(b) Magnification x 200). A potential scaffold for use with the cells has the same fiber size and pore size as those of natural intercellular matrices (deposited by the cell during growth) (page 2 para 16) and these include a fiber diameter (string width) as large as 10 to 50 µm and cell size of 5 to 20 µm and inter-fiber size (pore size) is as large as 10 to 200 µm (void size) (page 2 para 14). A scaffold for use with the hepatocyte includes hollow fibers and nonwoven fabric (page 4 para 52).
Kobayashi do not describe the ammonia-metabolizing function of the hepatocytes using the same units as claimed by Applicant nor use the same differentiation and culture method of production.  The Patent and Trademark Office is 
The cited art taken as a whole demonstrates a reasonable probability that the isolated and cultured hepatocyte of Kobayashi is either identical or sufficiently similar to the claimed cell that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2212(v). Clear evidence that the cell of the cited prior art does not possess a critical characteristic that is possessed by the claimed cell would advance prosecution and might permit allowance of claims to applicant’s cell. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.



Claim(s) 1, 2, 4, 13 and 14 are rejected under 35 U.S.C. 102(a1) and 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shan et al (Nat. Chem. Biol. 2013-from IDS filed 11/27/2018) and/or Yuo et al (WO 2012/105505, using US 2019/0194607 as a translation-from IDS filed 11 /27/2018).
Regarding claims 1, 2, 4 and 13-14, Shan describe a method for inducing differentiation of undifferentiated iPS cells to liver cells by culturing in a differentiation medium in which activin A, BMP-4, bFGF, FIGF and OSM are successively added, passing through endoderm, liver precursor cell and other stages. The document also indicates that over the course of nine days from the twenty-first day after starting induction of differentiation, FH1 and FPH1 are allowed to act on the liver cells (Author manuscript, pages 6, line 23 to page 7, line 31). Hepatocytes with a mesh structure are produced (page 17 Figure 3).
Yuo describe a method for inducing liver cells from artificial human pluripotent liver cells by culturing in an activin A-containing RPMI medium, followed by culturing in an FGF2- and BMP4-containing RPMI medium, and then culturing in an RPMI medium containing HGF, oncostatin M, and dexamethasone. The Yuo document also indicates that functional liver cells are produced in a serum-less and feeder-less environment and that IPS cells, established by introducing a reprogram factor using a Sendai virus vector, are used (paragraphs [0018], [0053]-[0063], and [0087] from WO document and page 2, para 32-33, page 5 para 99-page 6 para 115, page 9 Example 5, para 155-157 from the USPGPUB). Hepatocytes with a mesh structure (villi) are produced (Figure 14B).

The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from applicant’s cell. The prior art discloses hepatocytes which are similar to Applicant’s claimed hepatocyte for these reasons: the hepatocytes have increased ammonia-metabolizing function with a mesh structure. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the isolated and cultured hepatocytes of Shan and Yuo are either identical or sufficiently similar to the claimed cell that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2212(v). Clear evidence that the cell of the cited prior art does not possess a critical characteristic that is possessed by the claimed cell would advance prosecution and might permit allowance of claims to .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/607895 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to an artificial liver that contains artificial hepatocytes that have an ammonia-metabolizing ability of 100 µg/dl/24h or higher and can constitute a reticular structure (mesh) and thus anticipate claims 1-2 and 4 of the current application. Product by process limitation such 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.
Applicant argues that their amendment to the claims including adherence to a scaffold or a culture vessel and a mesh with the claimed characteristics is sufficient to overcome the rejection under 35 USC 101 as naturally occurring hepatocytes do not have these claimed structures.
This is not found persuasive. Applicant’s claims still recite a preamble that is directed to the hepatocyte and thus it is unclear if the additional features are part of a larger composition or not. As suggested above, if the claim was amended to be drawn to a composition comprising a hepatocyte and mesh structure adhered to a scaffold this would appear to overcome the 101 rejection. The recitation of a biocompatible three-dimensional scaffold in combination with the cells is not required for growing or using the cells, because the cells can be grown or used in other containers, and is not recited at a high level of generality. The addition of the hepatocytes to the scaffold confines the claim to a particular useful application of the scaffold (repair of liver tissue), because the hepatocytes are not routinely required for all practical uses of the scaffold. Further, the 
Applicant argues that their amendments have overcome the rejections under 35 USC 102(a)(1), 102(a)(2) and 103 as the references do not recite these claimed features. 
This is not found persuasive. Applicant’s claims still recite a preamble that is directed to the hepatocyte and thus it is unclear if the additional features are part of a larger composition or not. For examination purposes these additional limitations are interpreted as part of the step for making or using the hepatocyte and thus not required by the claimed hepatocyte composition.
Applicant argues that the references do not recite the claimed method steps.
This is not found persuasive. Applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product.
In addition, Kobayashi teach the inclusion of a potential scaffold for use with the cells has the same fiber size and pore size as those of natural intercellular matrices (deposited by the cell during growth) (page 2 para 16) and these include a fiber diameter (string width) as large as 10 to 50 µm and cell size of 5 to 20 µm and inter-fiber size (pore size) is as large as 10 to 200 µm (void size) (page 2 para 14). A scaffold for use with the hepatocyte also includes hollow fibers and nonwoven fabric (page 4 para 52). Therefore it does not yet appear that Applicant has distinguished their claimed hepatocyte from Kobayashi.
Applicant argues that neither Shan nor You include the claimed method steps.
This is not found persuasive. The inventions disclosed in Shan and Yuo both address the problem of acquiring functional liver cells from human pluripotent stem cells and use similar technical means. Accordingly, a person skilled in the art could easily conceive of applying the protocol for inducing liver cell differentiation that is described by Yuo to the invention described in Shan to achieve artificial hepatocytes as in the current claimed invention.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632